Exhibit 10.1

EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of January 16,
2007, is made by and between First Community Corporation, a South Carolina
corporation (the “Company”), First Community Bank, N.A., (the “Bank”), which is
a wholly owned subsidiary of the Company (the Company and the Bank collectively
referred to herein as the “Employer”), and Michael C. Crapps, an individual
resident of South Carolina (the “Executive”).

        The Employer presently employs the Executive as its President and Chief
Executive Officer. The Employer recognizes that the Executive’s contribution to
the growth and success of the Employer is substantial. The Employer desires to
provide for the continued employment of the Executive and to make certain
changes in the Executive’s employment arrangements which the Employer has
determined will reinforce and encourage the continued dedication of the
Executive to the Employer and will promote the best interests of the Employer
and the Company’s shareholders. The Executive is willing to terminate his
interests and rights under the existing employment agreement with the Bank and
to continue to serve the Employer on the terms and conditions herein provided.

        In consideration of the foregoing, the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

        1.    Employment. The Employer shall continue to employ the Executive,
and the Executive shall continue to serve the Employer, as President and Chief
Executive Officer of the Company and the Bank upon the terms and conditions set
forth herein. The Executive shall have such authority and responsibilities
consistent with his position as are set forth in the Company’s or the Bank’s
Bylaws or assigned by the Company’s or the Bank’s board of directors
(collectively, the “Board”) from time to time. The Executive shall devote his
full business time, attention, skill and efforts to the performance of his
duties hereunder, except during periods of illness or periods of vacation and
leaves of absence consistent with Bank policy. The Executive may devote
reasonable periods to service as a director or advisor to other organizations,
to charitable and community activities, and to managing his personal
investments, provided that such activities do not materially interfere with the
performance of his duties hereunder and are not in conflict or competitive with,
or adverse to, the interests of the Company or the Bank.

        2.     Term. Unless earlier terminated as provided herein, the
Executive’s employment under this Agreement shall commence on the date hereof
and be for a term of three years (the “Initial Term”). At the end of each day of
the Term, the Term shall be extended for an additional day so that the remaining
term shall continue to be three years; provided that the Executive or the
Employer may at any time, by written notice, fix the Term to a finite term of
three years commencing with the date of the notice, in which case the Agreement
shall continue through its remaining term but shall not be extended absent
written agreement by both the Employer and the Executive.

        3.     Compensation and Benefits.

                 (a)    As of January 16, 2007, the Employer shall pay the
Executive an initial annual base salary of $214,095. The Employer shall have the
right to increase this salary from time to time in accordance with the salary
payment practices of the Employer. The Board shall review the Executive’s

--------------------------------------------------------------------------------

salary at least annually and may increase the Executive’s base salary if it
determines in its sole discretion that an increase is appropriate.

                 (b)    The Executive shall participate in the Employer’s
long-term equity incentive program and be eligible for the grant of stock
options, restricted stock, and other awards thereunder or under any similar plan
adopted by the Company.

                 (c)    The Executive shall participate in all retirement,
health, welfare and other benefit plans or programs of the Employer now or
hereafter applicable generally to employees of the Employer or to a class of
employees that includes senior executives of the Employer.

                 (d)    The Employer shall provide the Executive with a term
life insurance policy providing for death benefits totaling $500,000 payable to
the Executive’s spouse and heirs and $1,500,000 payable to the Employer, and the
Executive shall cooperate with the Employer in the securing and maintenance of
such policy. The Employer shall require and pay the cost of an annual physical
for the Executive.

                 (e)    The Employer shall obtain a membership in and pay the
initiation fee for and the dues pertaining to an area country club mutually
acceptable to the parties and shall designate the Executive as the authorized
user of such membership for so long as the Executive remains the President or
Chief Executive Officer of the Employer and this Agreement remains in force.

                 (f)    The Employer shall reimburse the Executive for
reasonable travel and other expenses, including cell phone expenses related to
the Executive’s duties, which are incurred and accounted for in accordance with
the normal practices of the Employer.

                 (g)    The Employer shall provide the Executive with annual
paid time off (PTO), which includes sick leave, in accordance with the
Employer’s Benefit policy, and which shall be taken in accordance with any
banking rules or regulations governing PTO leave.

                 (h)    The Executive shall be eligible to receive cash bonuses
based on the Executive’s achievement of specified goals and criteria. These
goals and criteria may include both annual and long-term goals, may provide for
vesting over a specified time period, and shall be established annually by the
Human Resources Committee of the Board of Directors. For purposes of this
Agreement, a bonus shall not be deemed to be earned prior to the date it is
actually paid to the Executive except to the extent that the Employer
specifically provides otherwise in a writing delivered to the Executive.

        4.    Termination.

                 (a)    The Executive’s employment under this Agreement may be
terminated prior to the end of the Term only as provided in this Section 4.

                 (b)    The Agreement will be terminated upon the death of the
Executive. In this event, the Executive’s estate shall receive any sums due him
as base salary and/or reimbursement of expenses through the end of the month
during which death occurred, plus any bonus earned or accrued through the date
of death (including any amounts awarded for previous years but which were not
yet vested).

                 (c)    The Employer may terminate this Agreement upon the
disability of the Executive for a period of 180 days which, in the opinion of
the Board, renders him unable to perform the essential functions of his job and
for which reasonable accommodation is unavailable. For purposes of this

2

--------------------------------------------------------------------------------

Agreement, a “disability” is defined as a physical or mental impairment that
substantially limits one or more major life activities, and a “reasonable
accommodation” is one that does not impose an undue hardship on the Employer.
During the period of any incapacity leading up to the termination of the
Executive’s employment under this provision, the Employer shall continue to pay
the Executive his full base salary at the rate then in effect and all
perquisites and other benefits (other than any bonus) until the Executive
becomes eligible for benefits under any long-term disability plan or insurance
program maintained by the Employer, provided that the amount of any such
payments to the Executive shall be reduced by the sum of the amounts, if any,
payable to the Executive for the same period under any other disability benefit
or pension plan covering the Executive. Furthermore, the Executive shall receive
any bonus earned or accrued through the date of incapacity (including any
amounts awarded for previous years but which were not yet vested).

                 (d)    The Employer may terminate this Agreement for Cause upon
delivery of a Notice of Termination to the Executive. If the Executive’s
employment is terminated for Cause under this provision, the Executive shall
receive only any sums due him as base salary and/or reimbursement of expenses
through the date of such termination.

                 (e)    The Employer may terminate this Agreement without Cause
upon delivery of a Notice of Termination to the Executive. If the Executive’s
employment is terminated without Cause under this provision, the Employer shall
pay to the Executive severance compensation in an amount equal to 100% of his
then current monthly base salary each month for two years from the date of
termination, plus any bonus earned or accrued through the date of termination
(including any amounts awarded for previous years but which were not yet
vested).

                 (f)    The Executive may terminate this Agreement at any time
by delivering a Notice of Termination. If the Executive resigns under this
provision, the Executive shall receive any sums due him as base salary and/or
reimbursement of expenses through the date of such termination.

                 (g)    The Executive may terminate this Agreement for Good
Reason upon delivery of a Notice of Termination to the Employer within a 90-day
period beginning on the 30th day after the occurrence of a Change in Control or
within a 90-day period beginning on the one year anniversary of the occurrence
of a Change in Control. If the Executive’s employment is terminated by the
Executive pursuant to this provision, in addition to other rights and remedies
available in law or equity, the Executive shall be entitled to the following:

(i)        the Employer shall pay the Executive in cash within fifteen days of
the date of termination severance compensation in an amount equal to his then
current annual base salary multiplied by three, plus any bonus earned or accrued
through the date of termination (including any amounts awarded for previous
years but which were not yet vested);


(ii)        for a period of two years, the Employer shall at its expense
continue, on behalf of the Executive, the life insurance, disability, medical,
dental, and hospitalization benefits provided (x) to the Executive at any time
during the 90-day period prior to the Change in Control or at any time
thereafter or (y) to other similarly situated executives who continue in the
employ of the Employer. Such coverage and benefits (including deductibles and
costs) shall be no less favorable to the Executive and his dependents and
beneficiaries than the most favorable of such coverages and benefits referred to
above.


3

--------------------------------------------------------------------------------

  The Employer’s obligation hereunder with respect to the foregoing benefits
shall be limited to the extent that the Executive obtains any such benefits
pursuant to a subsequent employer’s benefit plans, in which case the Employer
may reduce the coverage of any benefits it is required to provide the Executive
hereunder as long as the aggregate coverages and benefits of the combined
benefit plans is no less favorable to the Executive than the coverages and
benefits required to be provided hereunder. This subsection (ii) shall not be
interpreted so as to limit any benefits to which the Executive or his dependents
or beneficiaries may be entitled under any of the Employer’s employee benefit
plans, programs, or practices following the Executive’s termination of
employment, including, without limitation, retiree medical and life insurance
benefits; and


(iii)     the restrictions on any outstanding incentive awards (including
restricted stock) granted to the Executive under the Company’s or the Bank’s
long-term equity incentive program or any other incentive plan or arrangement
shall lapse and such awards shall become 100% vested, all stock options and
stock appreciation rights granted to the Executive shall become immediately
exercisable and shall become 100% vested, all performance units granted to the
Executive shall become 100% vested, and the restrictive covenants contained in
Section 9 shall not apply to the Executive.


                 (h)    With the exceptions of the provisions of this Section 4,
and the express terms of any benefit plan under which the Executive is a
participant, it is agreed that, upon termination of the Executive’s employment,
the Employer shall have no obligation to the Executive for, and the Executive
waives and relinquishes, any further compensation or benefits (exclusive of
COBRA benefits). Unless otherwise stated in this Section 4, the effect of
termination on any outstanding incentive awards, stock options, stock
appreciation rights, performance units, or other incentives shall be governed by
the terms of the applicable benefit or incentive plan and/or the agreements
governing such incentives. At the time of termination of employment, the
Employer and the Executive shall enter into a mutually satisfactory form of
release acknowledging such remaining obligations and discharging both parties,
as well as the Employer’s officers, directors and employees with respect to
their actions for or on behalf of the Employer, from any other claims or
obligations arising out of or in connection with the Executive’s employment by
the Employer, including the circumstances of such termination.

                 (i)    In the event that the Executive’s employment is
terminated for any reason, the Executive shall tender his resignation as a
director of the Company and the Bank and effective as of the date of
termination.

The parties intend that the severance payments and other compensation provided
for herein are reasonable compensation for the Executive’s services to the
Employer and shall not constitute “excess parachute payments” within the meaning
of Section 280G of the Internal Revenue Code of 1986 and any regulations
thereunder. In the event that the Employer’s independent accountants acting as
auditors for the Employer on the date of a Change in Control determine that the
payments provided for herein constitute “excess parachute payments,” then the
compensation payable hereunder shall be reduced to an amount the value of which
is $1.00 less than the maximum amount that could be paid to the Executive
without the compensation being treated as “excess parachute payments” under
Section 280G. The allocations of the reduction required hereby among the
termination benefits payable to the Executive shall be determined by the
Executive.

        Notwithstanding anything to the contrary herein, if the Executive is
suspended or temporarily prohibited from participating in the conduct of the
Employer’s affairs by a notice served under section

4

--------------------------------------------------------------------------------

8(e)(3) or (g)(1) of Federal Deposit Insurance Act (12 U.S.C. 1818 (e)(3) and
(g)(1)), the Employer’s obligations under this Agreement shall be suspended as
of the date of service unless stayed by appropriate proceedings. If the charges
in the notice are dismissed, the Employer may in its discretion (i) pay the
Executive all or part of the compensation withheld while the obligations under
this Agreement were suspended and (ii) reinstate (in whole or in part) any of
such obligations which were suspended.

        Notwithstanding anything to the contrary herein, if the Executive is
removed or permanently prohibited from participating in the conduct of the
Employer’s affairs by an order issued under section 8 (e)(4) or (g)(1) of the
Federal Deposit Insurance Act (12 U.S.C. 1818 (e)(4) or (g)(1)), all obligations
of the Executive under this Agreement shall terminate as of the effective date
of the order, but any vested rights of the parties hereto shall not be affected.

        Notwithstanding anything to the contrary herein, if the Employer is in
default (as defined in section 3(x)(1) of the Federal Deposit Insurance Act),
all obligations under this Agreement shall terminate as of the date of default,
but this paragraph (4)(m) shall not affect any vested rights of the parties
hereto.

        Any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
Section 1828(k) and any regulations promulgated thereunder.

        5.    Ownership of Work Product. The Employer shall own all Work Product
arising during the course of the Executive’s employment (prior, present or
future). For purposes hereof, “Work Product” shall mean all intellectual
property rights, including all Trade Secrets, U.S. and international copyrights,
patentable inventions, and other intellectual property rights in any
programming, documentation, technology or other work product that relates to the
Employer, its business or its customers and that the Executive conceives,
develops, or delivers to the Employer at any time during his employment, during
or outside normal working hours, in or away from the facilities of the Employer,
and whether or not requested by the Employer. If the Work Product contains any
materials, programming or intellectual property rights that the Executive
conceived or developed prior to, and independent of, the Executive’s work for
the Employer, the Executive agrees to point out the pre-existing items to the
Employer and the Executive grants the Employer a worldwide, unrestricted,
royalty-free right, including the right to sublicense such items. The Executive
agrees to take such actions and execute such further acknowledgments and
assignments as the Employer may reasonably request to give effect to this
provision.

        6.    Protection of Trade Secrets. The Executive agrees to maintain in
strict confidence and, except as necessary to perform his duties for the
Employer, the Executive agrees not to use or disclose any Trade Secrets of the
Employer during or after his employment. “Trade Secret” means information,
including a formula, pattern, compilation, program, device, method, technique,
process, drawing, cost data or customer list, that: (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

        7.    Protection of Other Confidential Information. In addition, the
Executive agrees to maintain in strict confidence and, except as necessary to
perform his duties for the Employer, not to use or disclose any Confidential
Business Information of the Employer during his employment and for a

5

--------------------------------------------------------------------------------

period of 24 months following termination of the Executive’s employment.
“Confidential Business Information” shall mean any internal, non-public
information (other than Trade Secrets already addressed above) concerning the
Employer’s financial position and results of operations (including revenues,
assets, net income, etc.); annual and long-range business plans; product or
service plans; marketing plans and methods; training, educational and
administrative manuals; customer and supplier information and purchase
histories; and employee lists. The provisions of Sections 6 and 7 shall also
apply to protect Trade Secrets and Confidential Business Information of third
parties provided to the Employer under an obligation of secrecy.

        8.    Return of Materials. The Executive shall surrender to the
Employer, promptly upon its request and in any event upon termination of the
Executive’s employment, all media, documents, notebooks, computer programs,
handbooks, data files, models, samples, price lists, drawings, customer lists,
prospect data, or other material of any nature whatsoever (in tangible or
electronic form) in the Executive’s possession or control, including all copies
thereof, relating to the Employer, its business, or its customers. Upon the
request of the Employer, the Executive shall certify in writing compliance with
the foregoing requirement.

        9.    Restrictive Covenants.

                 (a)    No Solicitation of Customers. During the Executive’s
employment with the Employer and for a period of 24 months thereafter, the
Executive shall not (except on behalf of or with the prior written consent of
the Employer), either directly or indirectly, on the Executive’s own behalf or
in the service or on behalf of others, (A)        solicit, divert, or
appropriate to or for a Competing Business, or (B) attempt to solicit, divert,
or appropriate to or for a Competing Business, any person or entity that is or
was a customer of the Employer or any of its Affiliates at any time during the
12 months prior to the date of termination and with whom the Executive has had
material contact. This restriction does not apply after a Change in Control.

                 (b)    No Recruitment of Personnel. During the Executive’s
employment with the Employer and for a period of 24 months thereafter, the
Executive shall not, either directly or indirectly, on the Executive’s own
behalf or in the service or on behalf of others, (A) solicit, divert, or hire
away, or (B) attempt to solicit, divert, or hire away, to any Competing Business
located in the Territory, any employee of or consultant to the Employer or any
of its Affiliates, regardless of whether the employee or consultant is full-time
or temporary, the employment or engagement is pursuant to written agreement, or
the employment is for a determined period or is at will. This restriction does
not apply after a Change in Control.

                 (c)    Non-Competition Agreement. During the Executive’s
employment with the Employer and for a period of 24 months thereafter, the
Executive shall not (without the prior written consent of the Employer) compete
with the Employer or any of its Affiliates by, directly or indirectly, forming,
serving as an organizer, director or officer of, or consultant to, or acquiring
or maintaining more than a 1% passive investment in, a depository financial
institution or holding company therefore if such depository institution or
holding company has one or more offices or branches located in the Territory.
[This restriction does not apply after a Change in Control.

                 (d)    Notwithstanding the foregoing, the Executive may serve
as an officer of or consultant to a depository institution or holding company
therefore even though such institution operates one or more offices or branches
in the Territory, if the Executive’s employment does not directly involve, in
whole or in part, the depository financial institution’s or holding company’s
operations in the Territory.

6

--------------------------------------------------------------------------------

        10.   Independent Provisions. The provisions in each of the above
Sections 9(a), 9(b), and 9(c) are independent, and the unenforceability of any
one provision shall not affect the enforceability of any other provision.

         11.   Successors; Binding Agreement. The rights and obligations of this
Agreement shall bind and inure to the benefit of the surviving corporation in
any merger or consolidation in which the Employer is a party, or any assignee of
all or substantially all of the Employer’s business and properties. The
Executive’s rights and obligations under this Agreement may not be assigned by
him, except that his right to receive accrued but unpaid compensation,
unreimbursed expenses and other rights, if any, provided under this Agreement
which survive termination of this Agreement shall pass after death to the
personal representatives of his estate.

        12.   Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other; provided, however, that all
notices to the Employer shall be directed to the attention of the Employer with
a copy to the Secretary of the Employer. All notices and communications shall be
deemed to have been received on the date of delivery thereof.

        13.   Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of South Carolina without
giving effect to the conflict of laws principles thereof. Any action brought by
any party to this Agreement shall be brought and maintained in a court of
competent jurisdiction in State of South Carolina.

        14.   Non-Waiver. Failure of the Employer to enforce any of the
provisions of this Agreement or any rights with respect thereto shall in no way
be considered to be a waiver of such provisions or rights, or in any way affect
the validity of this Agreement.

        15.   Enforcement. The Executive agrees that in the event of any breach
or threatened breach by the Executive of any covenant contained in Section 9(a),
9(b), or 9(c) hereof, the resulting injuries to the Employer would be difficult
or impossible to estimate accurately, even though irreparable injury or damages
would certainly result. Accordingly, an award of legal damages, if without other
relief, would be inadequate to protect the Employer. The Executive, therefore,
agrees that in the event of any such breach, the Employer shall be entitled to
obtain from a court of competent jurisdiction an injunction to restrain the
breach or anticipated breach of any such covenant, and to obtain any other
available legal, equitable, statutory, or contractual relief. Should the
Employer have cause to seek such relief, no bond shall be required from the
Employer, and the Executive shall pay all attorney’s fees and court costs which
the Employer may incur to the extent the Employer prevails in its enforcement
action.

        16.   Saving Clause. If any term, provision or condition of this
Agreement is determined to be invalid, illegal or unenforceable, the remaining
terms, provisions and conditions of this Agreement remain in full force, if the
essential terms, provisions and conditions of this Agreement for each party
remain valid, binding and enforceable. It is the intention of the parties that,
if any court construes any provision or clause of this Agreement, or any portion
thereof, to be illegal, void, or unenforceable because of the duration of such
provision or the area or matter covered thereby, such court shall reduce the
duration, area, or matter of such provision, and, in its reduced form, such
provision shall then be

7

--------------------------------------------------------------------------------

enforceable and shall be enforced. The Executive and the Employer hereby agree
that they will negotiate in good faith to amend this Agreement from time to time
to modify the terms of Sections 9(a), 9(b) or 9(c), the definition of the term
“Territory,” and the definition of the term “Business,” to reflect changes in
the Employer’s business and affairs so that the scope of the limitations placed
on the Executive’s activities by Section 9 accomplishes the parties’ intent in
relation to the then current facts and circumstances. Any such amendment shall
be effective only when completed in writing and signed by the Executive and the
Employer. The parties agree that all of the terms, provisions and conditions
contained in Section 4 and Section 9 constitute essential terms, provisions and
conditions of this Agreement. The parties further agree that no part of Section
4 is independent of any part of Section 9, and that no part of Section 9 is
independent of any part of Section 4. If a material part of Section 9 is held by
a court of competent jurisdiction to be invalid, illegal or unenforceable and is
not revised by the court to be enforceable and enforced, then all of Section 4
shall automatically become void and unenforceable. If it is unclear or disputed
whether the part of Section 9 held invalid, illegal or unenforceable (and not so
revised by the court) is material, the parties shall negotiate in good faith to
reach agreement on materiality or immateriality, and if they are unable to agree
within a reasonable period of time, the part in question shall be deemed
material. If the parties agree the part in question is not material, they shall
negotiate in good faith to agree upon a modification necessary to make whole any
party adversely affected by the holding of invalidly, illegality or
unenforceability, and if they are not able to agree upon such a modification
within a reasonable period of time, a material part of Section 9 will be deemed
to have been held by a court of competent jurisdiction to be invalid, illegal or
unenforceable. Each party agrees to maintain the status quo ante, to the extent
necessary to avoid gaining any advantage over the other party or causing the
other party to suffer a disadvantage, for so long as it is obligated to
negotiate in good faith but the parties have not reached agreement. A violation
of the covenant in the preceding sentence shall result in a material part of
Section 4 being deemed to be invalid, illegal or unenforceable.

         17.   Certain Definitions.

                 (a)    “Affiliate” shall mean any business entity controlled
by, controlling or under common control with the Employer.

                 (b)    “Business” shall mean the operation of a depository
financial institution, including, without limitation, the solicitation and
acceptance of deposits of money and commercial paper, the solicitation and
funding of loans and the provision of other banking services, and any other
related business engaged in by the Employer or any of its Affiliates as of the
date of termination.

                 (c)    “Cause” shall consist of any of (A) the commission by
the Executive of a willful act (including, without limitation, a dishonest or
fraudulent act) or a grossly negligent act, or the willful or grossly negligent
omission to act by the Executive, which is intended to cause, causes or is
reasonably likely to cause material harm to the Employer (including harm to its
business reputation), (B) the indictment of the Executive for the commission or
perpetration by the Executive of any felony or any crime involving dishonesty,
moral turpitude or fraud, (C) the material breach by the Executive of this
Agreement that, if susceptible of cure, remains uncured 10 days following
written notice to the Executive of such breach, (D) the receipt of any form of
notice, written or otherwise, that any regulatory agency having jurisdiction
over the Employer intends to institute any form of formal or informal (e.g., a
memorandum of understanding which relates to the Executive’s performance)
regulatory action against the Executive or the Employer or the Employer
(provided that the Board of Directors determines in good faith, with the
Executive abstaining from participating in the consideration of and vote on the
matter, that the subject matter of such action involves acts or omissions by or
under the supervision of the Executive or that termination of the Executive
would materially advance the Employer’s compliance with the purpose of the

8

--------------------------------------------------------------------------------

action or would materially assist the Employer in avoiding or reducing the
restrictions or adverse effects to the Employer related to the regulatory
action); (E) the exhibition by the Executive of a standard of behavior within
the scope of his employment that is materially disruptive to the orderly conduct
of the Employer’s business operations (including, without limitation, substance
abuse or sexual misconduct) to a level which, in the Board of Directors’ good
faith and reasonable judgment, with the Executive abstaining from participating
in the consideration of and vote on the matter, is materially detrimental to the
Employer’s best interest, that, if susceptible of cure remains uncured 10 days
following written notice to the Executive of such specific inappropriate
behavior; or (F) the failure of the Executive to devote his full business time
and attention to his employment as provided under this Agreement that, if
susceptible of cure, remains uncured 30 days following written notice to the
Executive of such failure. In order for the Board of Directors to make a
determination that termination shall be for Cause, the Board must provide the
Executive with an opportunity to meet with the Board in person.

                 (e)    “Change in Control” shall mean the occurrence during the
Term of any of the following events, unless such event is a result of a
Non-Control Transaction:

          (i)     The individuals who, as of the date of this Agreement, are
members of the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least 50% of the Board of Directors of the
Company; provided, however, that if the election, or nomination for election by
the Company’s shareholders, of any new director was approved in advance by a
vote of at least 50% of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered as a member of the Incumbent Board;
provided, further, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened election contest, or other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board of Directors of the Company, including by reason of any agreement intended
to avoid or settle any election contest or proxy contest.


         (ii)    An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term “person” is used for purposes of Section 13(d) or 14(d) of the Exchange
Act) immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred,
Voting Securities which are acquired in a Non-Control Acquisition shall not
constitute an acquisition which would cause a Change in Control.


         (iii)   Consummation of: (i) a merger, consolidation, or reorganization
involving the Company; (ii) a complete liquidation or dissolution of the
Company; or (iii) the sale or other disposition of all or substantially all of
the assets of the Company to any Person (other than a transfer to a Subsidiary).


         (iv)    A notice of an application is filed with the South Carolina
Board of Financial Institutions, the Office of Comptroller of the Currency (the
“OCC”) or the Federal Reserve Board or any other bank or thrift regulatory
approval (or notice of no disapproval) is granted by the Federal Reserve, South
Carolina Board of Financial Institutions, the OCC, the Federal Deposit Insurance
Corporation, or any other regulatory


9

--------------------------------------------------------------------------------

  authority for permission to acquire control of the Company or any of its
banking subsidiaries; provided that if the application is filed in connection
with a transaction which has been approved by the Board, then the Change in
Control shall not be deemed to occur until consummation of the transaction.


                 (e)    “Competing Business” shall mean any business that, in
whole or in part, is the same or substantially the same as the Business.

                 (f)    “Good Reason” shall mean the occurrence after a Change
in Control of any of the events or conditions described in subsections (i)
through (viii) hereof:

         (i)     a change in the Executive’s status, title, position or
responsibilities (including reporting responsibilities) which, in the
Executive’s reasonable judgment, represents an adverse change from his status,
title, position or responsibilities as in effect at any time within 90 days
preceding the date of a Change in Control or at any time thereafter; the
assignment to the Executive of any duties or responsibilities which, in the
Executive’s reasonable judgment, are inconsistent with his status, title,
position or responsibilities as in effect at any time within 90 days preceding
the date of a Change in Control or at any time thereafter; any removal of the
Executive from or failure to reappoint or reelect him to any of such offices or
positions, except in connection with the termination of his employment for
Disability or Cause, as a result of his death, or by the Executive other than
for Good Reason, or any other change in condition or circumstances that in the
Executive’s reasonable judgment makes it materially more difficult for the
Executive to carry out the duties and responsibilities of his office than
existed at any time within 90 days preceding the date of Change in Control or at
any time thereafter;


         (ii)    a reduction in the Executive’s base salary or any failure to
pay the Executive any compensation or benefits to which he is entitled within
five days of the date due;


         (iii)   the Employer’s requiring the Executive to be based at any place
outside a 30-mile radius from the executive offices occupied by the Executive
immediately prior to the Change in Control, except for reasonably required
travel on the Employer’s business which is not materially greater than such
travel requirements prior to the Change in Control;


         (iv)    the failure by the Employer to (A) continue in effect (without
reduction in benefit level and/or reward opportunities) any material
compensation or employee benefit plan in which the Executive was participating
at any time within 90 days preceding the date of a Change in Control or at any
time thereafter, unless such plan is replaced with a plan that provides
substantially equivalent compensation or benefits to the Executive, or
(B) provide the Executive with compensation and benefits, in the aggregate, at
least equal (in terms of benefit levels and/or reward opportunities) to those
provided for under each other employee benefit plan, program and practice in
which the Executive was participating at any time within 90 days preceding the
date of a Change in Control or at any time thereafter;


10

--------------------------------------------------------------------------------

         (v)     the insolvency or the filing (by any party, including the
Company or the Bank) of a petition for bankruptcy of the Company or the Bank,
which petition is not dismissed within sixty days;


         (vi)    any material breach by the Employer of any material provision
of this Agreement;


         (vii)   any purported termination of the Executive’s employment for
Cause by the Employer which does not comply with the terms of this Agreement; or


         (viii)  the failure of the Employer to obtain an agreement,
satisfactory to the Executive, from any successor or assign to assume and agree
to perform this Agreement, as contemplated in Section 11 hereof.


        Any event or condition described in clause (i) through (viii) above
which occurs prior to a Change in Control but which the Executive reasonably
demonstrates (A) was at the request of a third party, or (B) otherwise arose in
connection with, or in anticipation of, a Change in Control which actually
occurs, shall constitute Good Reason for purposes of this Agreement,
notwithstanding that it occurred prior to the Change in Control. The Executive’s
right to terminate his employment for Good Reason shall not be affected by his
incapacity due to physical or mental illness.

                 (g)    “Non-Control Transaction” shall mean a transaction
described below:

         (i)     the shareholders of the Company, immediately before such
merger, consolidation or reorganization, own, directly or indirectly,
immediately following such merger, consolidation or reorganization, at least 50%
of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization; and


         (ii)    immediately following such merger, consolidation or
reorganization, the number of directors on the board of directors of the
Surviving Corporation who were members of the Incumbent Board shall at least
equal the number of directors who were affiliated with or appointed by the other
party to the merger, consolidation or reorganization.


                 (h)    “Territory” shall mean a radius of 15 miles from (i) the
main office of the Employer or (ii) any branch office of the Employer.

                 (i)    “Notice of Termination” shall mean a written notice of
termination from the Employer or the Executive which specifies an effective date
of termination, indicates the specific termination provision in this Agreement
relied upon, and, in the case of a termination for Good Reason or for Cause,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.

         18.    Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto and supersedes all prior agreements, if
any, understandings and arrangements, oral or written, between the parties
hereto with respect to the subject matter hereof.

11

--------------------------------------------------------------------------------

         19.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

        IN WITNESS WHEREOF, the Employer has caused this Agreement to be
executed and its seal to be affixed hereunto by its officers thereunto duly
authorized, and the Executive has signed and sealed this Agreement, effective as
of the date first above written.

    FIRST COMMUNITY CORPORATION            ATTEST:      By: /s/ Robin D. Brown  
By: /s/ Thomas C. Brown          Name: Robin D. Brown   Name: Thomas C. Brown  
          Title: Chairman HR                  FIRST COMMUNITY BANK, N.A.      
   ATTEST:             By: /s/ Robin D. Brown   By: /s/ Thomas C. Brown         
Name: Robin D. Brown   Name: Thomas C. Brown             Title: Chairman HR  
                 EXECUTIVE             /s/ Michael C. Crapps      Michael C.
Crapps  



12